ORDER
PER CURIAM.
Bradley Wilkins (Movant) appeals from the motion court’s judgment denying his Rule 24.035 motion for post-conviction relief (motion) after an evidentiary hearing. After Movant pleaded guilty to one count of felony possession of a controlled substance, in violation of Section 195.202,1 the trial court found Movant to be a persistent offender and sentenced him to fifteen years imprisonment. Movant thereafter filed his pro se and amended motions, pursuant to Rule 24.035, alleging ineffective assistance of his trial counsel.2
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no prec-edential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.


. Movant filed a motion to supplement the legal file, which was taken with the case. We grant Movant’s motion.